      Case 3:20-cv-08328-DWL Document 22 Filed 06/11/21 Page 1 of 6



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Peter Strojnik,                                    No. CV-20-08328-PCT-DWL
10                  Plaintiff,                          ORDER
11   v.
12   Forest Villas Inn II LLC,
13                  Defendant.
14
15          Pending before the Court is Plaintiff’s “Motion for New Trial” (Doc. 20), which
16   Defendant opposes (Doc. 21). For the following reasons, the motion is denied.

17          As background, on May 26, 2021, the Court granted Defendant’s motion to dismiss,
18   concluding that subject matter jurisdiction was lacking due to Plaintiff’s lack of standing

19   and that dismissal, rather than a remand, was the appropriate remedy under the futility

20   doctrine established by Bell v. City of Kellogg, 922 F.2d 1418 (9th Cir. 1991). (Doc. 18.)
21   The Clerk entered judgment and terminated the action. (Doc. 19.)
22          Given this backdrop, Plaintiff’s request for a “new trial” is misplaced. Merrill v.

23   Cty. Of Madera, 389 F. App’x 613, 615 (9th Cir. 2010) (“[A] Rule 59(a) motion for new

24   trial is not available on claims or causes of actions for which [the plaintiff] never received

25   a trial.”). The Court thus construes his latest filing as a motion for reconsideration.

26          Motions for reconsideration are disfavored and should be denied “absent a showing
27   of manifest error or a showing of new facts or legal authority that could not have been
28   brought to [the Court’s] attention earlier with reasonable diligence.” LRCiv. 7.2(g).
      Case 3:20-cv-08328-DWL Document 22 Filed 06/11/21 Page 2 of 6



 1   Reconsideration is an “extraordinary remedy” that is available only in “highly unusual
 2   circumstances.” Kona Enters., Inc. v. Estate of Bishop, 229 F.3d 877, 890 (9th Cir. 2000)
 3   (citations omitted).
 4          Plaintiff’s motion is a string of non sequiturs. First, Plaintiff states that the Court
 5   “suggests that an ADA Plintiff [sic] must be in a wheelchair to be entitled to ADA relief.”
 6   (Doc. 20 at 2.) This is a strawman argument. In fact, the Court set forth the Ninth Circuit’s
 7   “standard for pleading standing pursuant to an ADA claim”:
 8          The seminal decision in this area is Chapman v. Pier 1 Imports (U.S.) Inc.,
            631 F.3d 939 (9th Cir. 2011) (en banc). There, the Ninth Circuit held that
 9          “when an ADA plaintiff has suffered an injury-in-fact by encountering a
            barrier that deprives him of full and equal enjoyment of the facility due to
10          his particular disability, he has standing to sue for injunctive relief as to that
            barrier and other barriers related to his disability.” Id. at 944. Critically,
11          because the plaintiff in Chapman simply “attached an accessibility survey to
            his complaint that identified multiple ADA barriers” at the facility in
12          question, without “connect[ing] the barriers to [his] disability or indicat[ing]
            which barrier or barriers he had personally encountered,” the Ninth Circuit
13          concluded he lacked standing. [Whitaker v. Tesla Motors, Inc., 985 F.3d
            1179 (9th Cir. 2021)] (citing Chapman, 631 F.3d at 954-55).
14
15   Strojnik v. Forest Villas Inn II LLC, 2021 WL 2138797, *3 (D. Ariz. 2021) (emphasis
16   added). Thus, although there are myriad disabilities that might entitle a person to ADA
17   relief (many of which do not require the use of a wheelchair), the applicable standing rules
18   require an ADA plaintiff to allege that the barriers he encountered interfered with his “full
19   and equal enjoyment” of the facility “on account of his particular disability.” Chapman,
20   631 F.3d at 947 (emphasis added). “Particular” refers to the specific way the disability
21   affects a given individual. Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1548 (2016) (“For an
22   injury to be ‘particularized,’ it ‘must affect the plaintiff in a personal and individual
23   way.’”). In Chapman, although the plaintiff alleged he was “physically disabled” and that
24   he “visited the Store” and “encountered architectural barriers that denied him full and equal
25   access,” “he never allege[d] what those barriers were and how his disability was affected
26   by them so as to deny him the ‘full and equal’ access that would satisfy the injury-in-fact
27   requirement (i.e., that he personally suffered discrimination under the ADA on account of
28   his disability).” 631 F.3d at 954.


                                                  -2-
      Case 3:20-cv-08328-DWL Document 22 Filed 06/11/21 Page 3 of 6



 1          The same is true here. Although Plaintiff photographed various alleged barriers, he
 2   never alleged “what those barriers were and how his disability was affected by them.” Id.
 3   This has been a repeated problem for Plaintiff in his many failed lawsuits. See, e.g.,
 4   Strojnik v. Kapalua Land Co., Ltd., 801 F. App’x 531 (9th Cir. 2020) (“The district court
 5   properly dismissed Strojnik’s ADA claim . . . because Strojnik failed to allege facts
 6   sufficient to demonstrate an injury as a result of the alleged threat.”); Strojnik v. Bakersfield
 7   Convention Hotel I, LLC, 436 F. Supp. 3d 1332, 1340 (E.D. Cal. 2020) (“Plaintiff has failed
 8   . . . to allege sufficiently how his particularized injury affected him; that is, how his
 9   disabilities relate to the barriers he encountered.”); Strojnik v. IA Lodging Napa First LLC,
10   2020 WL 2838814, *5 (N.D. Cal. 2020) (“[T]he pictures Strojnik attached to his complaint
11   contain vague and generic captions that include no information about how the depicted
12   features violate the ADA or pose a barrier to him based on his disabilities. . . . [H]e . . .
13   failed to state in even the most basic way how the features displayed in the photographs
14   are inaccessible to him based on his disabilities.”); Strojnik v. Four Sisters Inns, Inc., 2019
15   WL 6700939, *3 (C.D. Cal. 2019) (“Plaintiff’s legal conclusion that these alleged barriers
16   ‘relate to [his] disability’ does not explain how the purported barriers violate the ADA,
17   relate to his particular disability, or interfere with his use or enjoyment of the Hotel. . . .
18   This is insufficient to satisfy the injury-in-fact requirement.”).
19          The Ninth Circuit has recognized that when a barrier prevents full and equal
20   enjoyment as to a disabled person using a wheelchair, but not as to a disabled person who
21   is standing and walking, the latter lacks standing to challenge the barrier:
22          The district court properly concluded that the barriers O’Campo alleged
            would not interfere with the full and equal access of a mobility-impaired
23          person who requires the use of a cane, rather than a wheelchair. Using as an
            example the fourth alleged barrier, incomplete insulation of the pipes under
24          the lavatory, this condition would not impact a person who was standing up,
            because the legs of a standing person would not be underneath the lavatory
25          while that person washed his hands. Even though the Court is to draw
            reasonable inferences in favor of O’Campo, the Court cannot reasonably
26          infer that incomplete insulation covering the pipes beneath the lavatory
            would interfere with O’Campo’s full and equal access to BBB’s facilities
27          when his alleged impairment required that he use a cane.
28   O’Campo v. Bed Bath & Beyond of California, LLC, 610 F. App’x 706, 708 (9th Cir. 2015).


                                                   -3-
         Case 3:20-cv-08328-DWL Document 22 Filed 06/11/21 Page 4 of 6



 1   Indeed, even a disabled person who uses a wheelchair must establish a connection between
 2   the barriers he encounters and his wheelchair use. Chapman, 631 F.3d at 955 (“Unlike in
 3   other cases where we have found Article III standing . . . Chapman leaves the federal court
 4   to guess which, if any, of the alleged violations deprived him of the same full and equal
 5   access that a person who is not wheelchair bound would enjoy when shopping at Pier
 6   One.”).
 7           Second, Plaintiff advances arguments related to the definition of “disability” under
 8   the ADA. Plaintiff cites Rohr v. Salt River Project Agric. Imp. & Power Dist., 555 F.3d
 9   850 (9th Cir. 2009), a case in which the Ninth Circuit held that the district court erred in
10   concluding as a matter of law that the plaintiff was not a “qualified individual” with a
11   “disability.” Id. at 853. Rohr discussed how two Supreme Court cases that dealt with the
12   definition of “disability” under the ADA—Sutton v. United Air Lines, Inc., 527 U.S. 471
13   (1999) and Toyota Motor Mfg., Kentucky, Inc. v. Williams, 534 U.S. 184, 190 (2002)—
14   were undermined by subsequent legislative action. 555 F.3d at 861-62. Plaintiff seems to
15   suggest that because “[i]mpairments are to be evaluated in their unmitigated state” when
16   determining whether a plaintiff has a “disability” under the ADA, id. at 862, it follows that
17   it is sufficient, for standing purposes, for an ADA plaintiff to establish that certain barriers
18   would have interfered with his “full and equal enjoyment” of the facility had his disability
19   been in its unmitigated state.      In other words, Plaintiff suggests that the standing
20   determination should rest on what the nature of his particular disability might be in a
21   hypothetical world in which he “did not receive nerve blocking, does not take pain
22   medication,” and did not have a prosthetic knee. Plaintiff suggests that, in this hypothetical
23   world, he would require the use of a wheelchair,1 such that barriers to wheelchair users
24   would affect him.
25           Plaintiff is conflating distinct issues. The Court’s standing and futility analysis did
26   1
           Plaintiff mentions that he “is subject to pleurisy” and states that it is “an episodic
27   medical condition” and that he “never knows when it will strike.” (Doc. 20.) Plaintiff does
     not, however, suggest that this episodic lung condition ever requires him to use a
28   wheelchair or that it is in any way connected to the alleged barriers he encountered at
     Defendant’s hotel.


                                                  -4-
      Case 3:20-cv-08328-DWL Document 22 Filed 06/11/21 Page 5 of 6



 1   not turn on whether Plaintiff is disabled under the ADA. Whether a condition, in its
 2   unmitigated state, is considered a disability for ADA purposes is separate from whether,
 3   for standing purposes, a particular disabled plaintiff was actually harmed by a particular
 4   barrier at a particular hotel. To establish standing, the injury-in-fact must be “concrete,”
 5   which means “de facto,” “real,” and “not abstract”—the injury “must actually exist” and it
 6   must be “actual or imminent, not conjectural or hypothetical.” Spokeo, 136 S. Ct. at 1548.
 7   “Although imminence is concededly a somewhat elastic concept, it cannot be stretched
 8   beyond its purpose, which is to ensure that the alleged injury is not too speculative for
 9   Article III purposes—that the injury is certainly impending.” Clapper v. Amnesty Int’l
10   USA, 568 U.S. 398, 409 (2013). The Supreme Court has “repeatedly reiterated that
11   ‘threatened injury must be certainly impending to constitute injury in fact,’ and that
12   ‘[a]llegations of possible future injury’ are not sufficient.” Id. (internal quotation marks
13   omitted). Here, there is no indication that Plaintiff’s disability requires him to use a
14   wheelchair or that it certainly will. Hypothetical manifestations of a disability that could
15   theoretically require wheelchair use do not imbue an ADA plaintiff with standing to
16   challenge conditions that did not actually affect him.
17          As for Plaintiff’s argument that remand is mandatory, Plaintiff merely rehashes the
18   arguments already made in the motion-to-dismiss briefing. The Court need not revisit
19   them. LRCiv 7.2(g)(1) (“No motion for reconsideration of an Order may repeat any oral
20   or written argument made by the movant in support of or in opposition to the motion that
21   resulted in the Order.”).
22          As a final matter, Plaintiff accuses the Court of “juvenile name calling,” which
23   Plaintiff asserts “is more suitable to a pre-pubescent girl’s posting on Facebook than a
24   somber analysis of a civil rights claim.” (Doc. 20 at 1, 7.) In an order in a different action,
25   the Court wrote:
26          Having been disbarred once, and been declared a vexatious litigant thrice, for
            making variants of the same arguments presented in this case, Strojnik cannot
27          establish that remanding this action for further litigation in state court would
            be anything other than an exercise in futility. Enough is enough. This
28          judicial equivalent of whack-a-mole must stop.


                                                  -5-
         Case 3:20-cv-08328-DWL Document 22 Filed 06/11/21 Page 6 of 6



 1   Strojnik v. Ashford Scottsdale LP, 2021 WL 2002977, *2 (D. Ariz. 2021). Plaintiff
 2   denounces the Court for calling him a “mole” and—inexplicably—a “rodent.”2 (Doc. 20
 3   at 1.) This is truly grasping at straws. The term “whack-a-mole” is used colloquially to
 4   describe “a situation in which repeated efforts to resolve a problem are frustrated by the
 5   problem reappearing in a different form.”3 The Court’s usage was, quite obviously, this
 6   colloquial one, referring to the profound drain on judicial resources caused by Plaintiff’s
 7   repetitive filing of complaints in which he lacks standing, and the repetitive efforts made
 8   by federal and state judges to resolve these frivolous cookie-cutter actions. The point is
 9   not what pops up (in the game upon which the colloquial usage is based, a cute plastic toy
10   mole), but rather the repetitiveness of the action.
11           Accordingly,
12           IT IS ORDERED that Plaintiff’s motion for reconsideration (Doc. 20) is denied.
13           Dated this 11th day of June, 2021.
14
15
16
17
18
19
20
21
22
23
24
25
26
     2
             Neither the word “rodent” nor the name of any type of rodent has appeared in any
27   of the Court’s orders, so the Court assumes that Plaintiff believes moles are rodents. They
     aren’t.
28   3
             https://www.macmillandictionary.com/us/dictionary/american/whack-a-mole.


                                                  -6-
